DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/25/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments, filed 04/15/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 5-6 are canceled.
Claims 14-17 have been withdrawn.
Claims 1-5 and 7-17 are pending.
The Applicant, on page 1 of the remark, argues that Fan discloses a set-top box which communicates with a television to provide various features. A set-top box is not a home security system.  However, the Examiner respectfully disagrees.
Fan et al. disclose at least in Fig. 3 and paragraph 12 that a monitoring system (e.g., home or business monitoring or security system) can be associated with the STB, wherein the monitoring system can monitor conditions associated with a defined physical area (e.g., inside and/or outside a home or business). The monitoring system can comprise one or more capture components (e.g., video cameras that can capture video and/or audio) that can monitor and capture events occurring in the respective area being monitored by the respective capture component. The monitoring system also can include one or more sensor components (e.g., audio sensor, movement sensor, heat sensor, etc.) that can sense (e.g., detect) a change in condition, for example, relating to noise, movement, emanating heat, etc., and in response to sensing such change in condition, the sensor component can send an indicator(s) that can identify one or more characteristics (e.g., change in condition occurred, type of change in condition, location of condition change, etc.) relating to the sensed change in condition to the STB.  For the reasons above, the Examiner interprets the home security system includes the sensor component and set-top box.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 20110307932) in view of Herscovici et al. (U.S. 20120122424).
For claim 1, Fan et al. disclose a system, comprising: 
a home security system (items 302 and 114 in Fig. 3) including a second generation (2G) user equipment (UE) (at least [0007], [0012], [0120] and [0138].   A monitoring system (e.g., home or business monitoring or security system) can be associated with the STB, wherein the monitoring system can monitor conditions associated with a defined physical area (e.g., inside and/or outside a home or business). The monitoring system can comprise one or more capture components (e.g., video cameras that can capture video and/or audio) that can monitor and capture events occurring in the respective area being monitored by the respective capture component.  Furthermore, Fan et al disclose at paragraph 138 that the communication platform 602 can comprise an M2M chipset and one or more applications (e.g., software applications) that can allow the STB 600 to communicate with other communication devices (e.g., meter component, 2G/3G/4G/LTE communication devices) via a wireless communication connection with a macrocell or a microcell, such as a femtocell or picocell.); and 
a 2G femto base station in communication with the home security system (at least [0007], [0012] and [0138].  The STB can be associated with an access point (AP) (e.g., femtocell, picocell, etc.), and can be used to send or receive messages, including video, to or from user equipment (UE) (e.g., mobile communication device, such as a cellular phone or laptop) via the AP and core network (e.g., 2G, 3G, 4G, or xG network, where x is virtually any desired integer or real value).); 
wherein the home security system uses the 2G femto base station for communications external to the home security system (at least [0180].   The STB 600 can comprise a communication platform 602 (e.g., comprising M2M interface module) that can be employed to communicate via a wireline or wireless connection with other communication devices, including, for example UEs and meter components via the femtocell.  Furthermore, the meter component and STB each can employ M2M communications to facilitate communication between each other, wherein the at least one message can be communication via a wireless connection (e.g., via the femtocell, via a Wi-Fi connection facilitated by a home gateway, etc.)).  However, Fan et al. do not disclose the 2G femto base station further comprising a fourth generation (4G) wireless backhaul, Wi-Fi backhaul, or wired backhaul for the 2G femto base station.
In the same field of endeavor, Herscovici et al. disclose the 2G femto base station further comprising a fourth generation (4G) wireless backhaul, Wi-Fi backhaul, or wired backhaul for the 2G femto base station (at least Fig. 1, [0005] and [0042].   A femtocell is sometimes referred to as a "home base station," "access point base station," "3G access point," "small cellular base station" or "personal 2G-3G base station."  Femtocell 165 is a small cellular base station in which connects to the network 100 via the transport data mechanism 120, which may include a broadband connection (e.g., DSL or cable) and, depending on the size and power of the femtocell 165, can support a plurality of mobile client devices 125.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fan et al. as taught by Herscovici et al. for purpose of allowing service providers to extend service coverage to environments where access would otherwise be limited or unavailable--without the need for expensive cellular towers or additional access points.
For claim 2, the combination of Fan et al. and Herscovici et al. disclose the system of claim 1.  Furthermore, Fan et al. disclose a user interface in communication with the home security system, the user interface further comprising a keypad, a display and an on/off indicator (at least [0140].  the STB 600 optionally can contain a display component 612 that can be used to display information, including received messages (e.g., text messages, video content, etc.) and information input to the STB 600, for example, by a subscriber. The STB 600 can include an interface component 614 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. The STB 600 also can include an content processor module 616 that can allow content (e.g., text, video content, audio content, etc.) to be delivered to the communication platform 602 so that the content can, be communicated to a desired communication device, or can allow content to be received from the communication platform 602 to facilitate presentation of the received content to the subscriber or other users.)
For claim 3, the combination of Fan et al. and Herscovici et al. disclose the system of claim 1.  Furthermore, Fan et al. disclose the 2G femto base station further comprises a software-defined radio providing 2G base station transceiver capability and a general-purpose processor running 2G base transceiver station (BTS) software (at least Fig. 11 and [0173]-[0178].  AP 1100 (e.g., femtocell, picocell, base station, etc.) in accordance with an aspect of the disclosed subject matter. The AP 1100 can receive and transmit signal(s) from and to wireless devices like access points (e.g., femtocells, picocells, base stations, etc.), access terminals (e.g., UEs), wireless ports and routers, and the like, through a set of antennas 1169.sub.1-1169.sub.N.)
For claim 4, the combination of Fan et al. and Herscovici et al. disclose the system of claim 1.  Furthermore, Fan et al. disclose the home security system further comprising a phone module in communication with the 2G femto base station (at least [0007], [0012] and [0138].   The STB 600 can comprise a communication platform 602 (e.g., comprising M2M interface module) that can be employed to communicate via a wireline or wireless connection with other communication devices, including, for example UEs and meter components. For example, the communication platform 602 can comprise an M2M chipset and one or more applications (e.g., software applications) that can allow the STB 600 to communicate with other communication devices (e.g., meter component, 2G/3G/4G/LTE communication devices) via a wireless communication connection with a macrocell or a microcell, such as a femtocell or picocell.);  
For claim 7, the combination of Fan et al. and Herscovici et al. disclose the system of claim 1.  Furthermore, Fan et al. disclose a plurality of sensors for monitoring a status of at least one of locks, lights, and motion, the plurality of sensors in communication with the home security system (at least [0012].   The monitoring system also can include one or more sensor components (e.g., audio sensor, movement sensor, heat sensor, etc.) that can sense (e.g., detect) a change in condition, for example, relating to noise, movement, emanating heat, etc., and in response to sensing such change in condition, the sensor component can send an indicator(s) that can identify one or more characteristics (e.g., change in condition occurred, type of change in condition, location of condition change, etc.) relating to the sensed change in condition to the STB.) 
For claim 11, the combination of Fan et al. and Herscovici et al. disclose the system of claim 1.  Furthermore, Fan et al. disclose the 2G femto base station is communicatively coupled to the home security system (at least [0007].  The STB can be associated with an access point (AP) (e.g., femtocell, picocell, etc.), and can be used to send or receive messages, including video, to or from user equipment (UE) (e.g., mobile communication device, such as a cellular phone or laptop) via the AP and core network (e.g., 2G, 3G, 4G, or xG network, where x is virtually any desired integer or real value).)
For claim 12, the combination of Fan et al. and Herscovici et al. disclose the system of claim 1.  Furthermore, Fan et al. disclose the 2G femto base station is used for communications with a central system monitoring service (at least [0012].  In accordance with predefined notification criteria, the STB can send a notification message and/or associated video content (e.g., with or without associated audio content) to a desired UE, via, for example, the core network, to notify the subscriber of the sensed change in condition, and the UE can be used to view the notification message and/or associated video content.)
For claim 13, the combination of Fan et al. and Herscovici et al. disclose the system of claim 1.  Furthermore, Fan et al. disclose the wireless access using the 2G base station is provided to other devices within the home (at least [0131].   The system 500 also can comprise UE 504, which can be a mobile communication device, such as a cellular phone, and UE 506, which can be a laptop computer that includes a SIM card, for example. The UEs 504 and 506 can wirelessly connect with the AP 112 (e.g., femtocell, picocell, etc.) to communicate with other communication devices (e.g., UE 102) associated with the communication network environment.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 20110307932) in view of Herscovici et al. (U.S. 20120122424) and further in view of Lalam et al. (U.S. 20190053180).
For claim 8, the combination of Fan et al. and Herscovici et al. do not disclose the system of claim 1, the 2G femto base station further comprising long-range (LoRa) wireless. 
	In the same field of endeavor, Lalam et al. disclose the femto base station further comprising long-range (LoRa) wireless (at least [0040].  The macro gateway 12A (and respectively the macro gateway 12B, the macro gateway 12C and the femto gateway 11) communicate with the end device 13 by means of a wireless communication link 14A (and respectively 14B, 14C and 14D) using LoRa technology.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fan et al. as taught by Lalam et al. for purpose of synchronizing a gateway in a long-range wireless network affording low energy consumption.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 20110307932) in view of Herscovici et al. (U.S. 20120122424) and further in view of Tinnakornsrisuphap et al. (U.S. 20120314692).
For claim 9, the combination of Fan et al. and Herscovici et al. do not disclose the system of claim 1, the 2G femto base station further comprising an internal USB connection with a 3G or 4G wireless modem for backhaul.
	In the same field of endeavor, Tinnakornsrisuphap et al. disclose the 2G femto base station further comprising an internal USB connection with a 3G or 4G wireless modem for backhaul. (at least [0046].    Femto node 202 can be coupled to modem 204 by modem communications port 212, and thus femto node 202 can communicate over a broadband connection using modem 204 through modem communications port 212. For example, the modem communications port 212 can be a wide area network (WAN) Ethernet port similar to a WAN Ethernet port typically included in a router, a wireless LAN (WLAN) port that connects to modem 204 over a WLAN connection, an external device that connects to femto node 202 (e.g., via a universal serial bus (USB) or other port), such as a cellular modem or other communication device, and/or the like.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fan et al. as taught by Tinnakornsrisuphap et al. for purpose of providing the backhaul link to the mobile operator's network.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 20110307932) in view of Herscovici et al. (U.S. 20120122424) and further in view of Yu et al. (U.S. 20150237457).
For claim 10, the combination of Fan et al. and Herscovici et al. do not disclose the system of claim 1, the 2G base station is configured to authenticate the home security system using a Subscriber Identity Module (SIM) card of the home security system.
	In the same field of endeavor, Tinnakornsrisuphap et al. disclose the 2G base station is configured to authenticate the home security system using a Subscriber Identity Module (SIM) card of the home security system (at least [0034] and [0045].   The electronic device may be a smart home appliance having a SIM card. The smart home appliance may include, for example, at least one of a television (TV), a Digital Versatile Disk (DVD) player, an audio set, a refrigerator, an air conditioner, a cleaner, an oven, a microwave oven, a washing machine, an air cleaner, a set-top box, a TV box (e.g., Samsung HomeSync.TM., Apple TV.TM., or Google TV.TM.), a game console, an electronic dictionary, an electronic key, a camcorder, and an electronic frame.    When a SIM card is inserted at the electronic device 100 or an input event related to SIM card related application installation occurs in the operation method of a data operation system, the electronic device 100 may create a combined URL. In this process, the electronic device 100 may combine SIM information with server device address information on a specific application written in the SIM information, to create a combined URL. When the combined URL information is generated, the electronic device 100 may perform a connection to the server device 200 based on the combined URL in operation 201.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fan et al. as taught by Yu et al. for purpose of establishing a connection to the server.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  07/09/2022